DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants amendments have been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 11, 13-15, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtzman et al. (US 20140283533), hereinafter referred to as Kurtzman, in view of Rydkin et al. (US 20200106271), hereinafter referred to as Rydkin.

Re claims 1 and 15, Kurtzman teaches an interface system for communicating with a vehicle (100) and a transport climate control system (TCCS) (e.g. 260, 270, 280, 290, 295) that provides climate control within an internal space (170) moved by the vehicle, the interface system comprising:
140; e.g. ¶ 24, “the tractor 110 and the trailer 150 are also coupled by a CAN (controller area network) bus J1939 cable for communication and diagnostics among vehicle components”) that interfaces with a vehicle electrical system (VES) controller (240) of a VES (230, 240, 250) of the vehicle and a TCCS controller (260) of the TCCS (e.g. ¶ 24, “the tractor 110 and the trailer 150 are also coupled by a CAN (controller area network) bus J1939 cable for communication and diagnostics among vehicle components”), wherein  the TCCS is independent of the vehicle (e.g. Fig 1-2), and
a power interface (130) that interfaces with a vehicle energy source (250) of the VES to the TCCS (e.g. Fig 1-2).
Kurtzman does not explicitly teach the limitation of wherein the two-way communication interface is configured to distribute a TCCS status from the TCCS controller to the VES controller, and is configured to distribute a VES status from the VES controller to the TCCS controller, and wherein the power interface is configured to distribute power from the vehicle energy source of the VES to the TCCS when a VES instruction, that is based on the TCCS status, is received from the VES controller.
Rydkin teaches the limitation of a two-way communication interface (communication between 40 and 30; e.g. 50; ¶ 48) that interfaces with an electrical system (ES) controller (42) of a ES (40) and a TCCS controller (31) of the TCCS (e.g. ¶ 45, “communications between the ESD controller 42 and the TRU controller 31 via the communication network 50”), and a power interface (60) that interfaces with an energy source (41) of the ES to the TCCS (see ¶ 45), wherein the two-way communication interface is configured to distribute a TCCS status from the TCCS controller to the ES controller, and is configured to distribute a ES status from the ES controller to the TCCS controller (see e.g. Fig 10, step 1003 and 1010 “Profile 1-2”), and wherein the power interface is configured to distribute power from the energy source of the ES to the TCCS when a ES instruction, that is based on the TCCS status, is received from the ES controller (see e.g. step 1005 and also ¶ 52, “ In addition, the method includes executing control of the ESD 40 by the ESD controller 42 to provide energy to the TRU 30 in accordance with the energy need via a power network 60”; see e.g. ¶ 45, “the processor 420 to determine an energy need of the TRU 30 to comply with the control data 33 from communications between the ESD controller 42 and the TRU controller 31 via the communication network 50. As another example, when executed, the executable instructions cause the processor 420 to control the ESD 40 to provide energy to the TRU 30 in accordance with the energy need via the power network 60”).
see Rydkin ¶ 45).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 2, Kurtzman, as modified, teaches the interface system of claim 1. Rydkin further teaches the limitation of wherein when the power interface is configured to distribute power from the energy source of the ES to the TCCS (see e.g. ¶ 52, “ In addition, the method includes executing control of the ESD 40 by the ESD controller 42 to provide energy to the TRU 30 in accordance with the energy need via a power network 60”), the power is determined based on current and forecasted power demands of the TCCS that form an energy requirement (e.g. ¶ 65-66, “for example, recording voltage and current supplied by the ESD 40 to the TRU 30 (block 1006). The ESD controller 42 then computes TRU energy usage over time (block 1007) and calculates ESD life in accordance with the monitored energy usage (block 1008)”). Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Kurtzman, as modified, and integrated when the power interface is configured to distribute power from the energy source of the VES to the TCCS, the power is determined based on current and forecasted power demands of the TCCS that form an vehicle energy requirement, as suggested by Rydkin, in order to access the energy need of the TCCS and provide the necessary power (see Rydkin ¶ 45).

Re claim 3, Kurtzman, as modified, teaches the interface system of claim 1. Rydkin further teaches the limitation of wherein the ES controller is configured to determine a combination of available energy (Eesd) and available TCCS energy (Etru) (see ¶ 65 and Fig 10). Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Kurtzman, as modified, and integrated wherein the VES controller is configured to determine a combination of available vehicle energy and available TCCS energy, as suggested by Rydkin, in order to access the energy need of the TCCS and provide the necessary power (see Rydkin ¶ 45).

Re claim 11, Kurtzman, as modified, teaches the interface system of claim 1. Rydkin further teaches the limitation of wherein when the power interface distributes power from the vehicle energy source of the VES to the TCCS, the power interface distributes power to the TCCS via electric power take off (ePTO) (the examiner notes that 41 is a battery and is used to run the compressor thus it inherently results in a PTO system). Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Kurtzman, as modified, and integrated wherein when the power interface distributes power from the vehicle energy source of the VES to the TCCS, the power interface distributes power to the TCCS via electric power take off (ePTO), as suggested by Rydkin, in order to access the energy need of the TCCS and provide the necessary power (see Rydkin ¶ 45).

Re claim 13, Kurtzman, as modified, teaches the interface system of claim 1. Kurtzman further teaches the limitation of wherein the two-way communication interface includes a Controller Area Network (see ¶ 24, “a CAN (controller area network) bus J1939 cable for communication”).

Re claim 14, Kurtzman, as modified, teaches the interface system of claim 1. Kurtzman further teaches the limitation of wherein the two-way communication interface includes telematics (inherent see ¶ 48, “wireless technologies”).

Re claim 21-22, Kurtzman, as modified, teaches the interface system of claim 1 and the method of claim 15. Kurtzman further teaches the limitation of wherein the VES is configured to supply power to operate the vehicle e.g. ¶ 28, “in one example, the generator driver 230 controls and for monitors the voltage distribution from the generator 220. In one example, generator driver 230 provides a voltage regulation function”).

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-10 are allowed.
Response to Arguments
Applicants argument regarding the amendment of the TCCS being independent from the vehicle have been considered but are moot because the new ground of rejection does not apply for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/14/2021, in page 8, specifically “In addition, Rydkin does not disclose or teach that “the power interface is configured to distribute power from the vehicle energy source of the vehicle electrical system (VES) to the TCCS in response to a VES instruction that is based on the TCCS status and is received from the VES controller”. In fact, there is no disclosure or teaching in Rydkin regarding a VES instruction (based on the TCCS status) from the VES controller, let alone the feature that the power interface is configured to distribute power in response to such VES instruction”, have been fully considered but they are not persuasive. Rydkin does teach the limitation of wherein the power interface is configured to distribute power from the energy source of the ES to the TCCS when a ES instruction, that is based on the TCCS status, is received from the ES controller (see e.g. step 1005 and also ¶ 52, “ In addition, the method includes executing control of the ESD 40 by the ESD controller 42 to provide energy to the TRU 30 in accordance with the energy need via a power network 60”; see e.g. ¶ 45, “the processor 420 to determine an energy need of the TRU 30 to comply with the control data 33 from communications between the ESD controller 42 and the TRU controller 31 via the communication network 50. As another example, when executed, the executable instructions cause the processor 420 to control the ESD 40 to provide energy to the TRU 30 in accordance with the energy need via the power network 60”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikemiya et al. (US 20120167605), teaches a vehicle and a tractor power connection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        1/20/2022